i          i            i                                                               i    i      i




                                          MEMORANDUM OPINION

                                             No. 04-08-00396-CR

                                                Joel MEDINA,
                                                   Appellant

                                                      v.

                                             The STATE of Texas,
                                                   Appellee

                          From the 379th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2007CR8022
                                    Honorable Pat Priest, Judge Presiding1

Opinion by:           Karen Angelini, Justice

Sitting:              Karen Angelini, Justice
                      Sandee Bryan Marion, Justice
                      Rebecca Simmons, Justice

Delivered and Filed: December 3, 2008

AFFIRMED

           In the trial court, Joel Medina entered an open plea of guilty to aggravated robbery and was

sentenced to twelve years imprisonment. Medina timely filed a notice of appeal. His court-appointed

appellate attorney filed a brief in which she raises an arguable point of error, but nonetheless

concludes that this appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Medina was

           1
               … Sitting by assignment.
                                                                                         04-08-00396-CR

provided with a copy of the brief and motion to withdraw and was further informed of his right to

review the record and file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Medina did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3. Any

petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules

of Appellate Procedure. TEX . R. APP . P. 68.4.

                                                         Karen Angelini, Justice



DO NOT PUBLISH




                                                   -2-